DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Apr 2021 has been entered.

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 30 Apr 2021. No claim is amended.

This application is a domestic application, filed 17 Oct 2019; and claims benefit of provisional application 62/746,943, filed 17 Oct 2018.

Claims 1-19 and 31-32 remain allowed.

Reasons for Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 Apr 2021 has been fully considered.
Regarding the teachings of Dale (US 2011/0135713, published 9 Jun 2011, provided by Applicant in IDS mailed 22 Jul 2020) as discussed in the IDS submitted on 30 Apr 2021, as detailed in the Notice of Allowance mailed 05 Apr 2021 the closest prior art is deemed to be Dale (US 2011/0135713, published 9 Jun 2011, provided by Applicant in IDS mailed 22 Jul 2020) in view of Donnelly et al. (Lancet Infect. Dis., 2003, 3, p405–412, of record) and Acharya et al. (J. Am. Chem. Soc., 2004, 126, p2862-2869, provided by Applicant in IDS mailed 22 Jul 2020), Applicant's remarks and the Parkinson Declaration, filed 04 Mar 2021, are persuasive that the closest prior art does not teach or fairly suggest all limitations of the instant invention as claimed, including those unexpected properties of said compound that are not reasonably predicted by the teachings of the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-19 and 31-32 remain allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623